                                          3:20-cv-03233-SEM-TSH # 109    Page 1 of 3
                                                                                                                    E-FILED
                                     SUPPLEMENTAL EXHIBIT LIST (RESPONDENT)             Friday, 19 March, 2021 04:35:45 PM
                                                                                              Clerk, U.S. District Court, ILCD
       Case Name: Chung Chui Wan v. Michel Dale Debolt              Case No.: 3:20-cv-03233-SEM-TSH


No.               DESCRIPTION                      Admit Without        Authentication              Objection
                                                     Objection             Waived



164   March 13, 2021 South China Morning
      Post article “Hong Kong officials ask
      schools if they have installed CCTV, after
      some lawmakers called for cameras to be
      installed in classrooms” by Chan Ho-him
      (https://www.scmp.com/news/hong-
      kong/education/article/3125330/hong-
      kong-education-authorities-ask-schools-
      whether-they)

165   March 12, 2021 U.S. Department of State
      media note entitled “G7 Statement on
      Hong Kong Electoral Changes”
      (https://www.state.gov/g7-statement-on-
      hong-kong-electoral-changes/)

166   March 11, 2021 U.S. Department of State
      Secretary of State Antony J. Blinken’s
      press statement entitled “Assault on
      Democracy in Hong Kong”
      (https://www.state.gov/assault-on-
      democracy-in-hong-kong/)

167   February 13, 2021 Hong Kong Free Press
      article “ ‘Intrusive power’: Concern over
      proposed Hong Kong law that could bar
      anyone from leaving the city” by AFP
      (https://hongkongfp.com/2021/02/13/intru
                                                              1
                                          3:20-cv-03233-SEM-TSH # 109   Page 2 of 3

                                             SUPPLEMENTAL EXHIBIT LIST (RESPONDENT)

       Case Name: Chung Chui Wan v. Michel Dale Debolt                       Case No.: 3:20-cv-03233-SEM-TSH


      sive-power-concern-over-proposed-hong-
      kong-law-that-could-bar-anyone-from-
      leaving-city/)

168   August 7, 2020 U.S. Consulate General
      Hong Kong & Macau U.S. Department of
      Treasury press release entitled “Treasury
      Sanctions Individuals for Undermining
      Hong Kong’s Autonomy”
      (https://hk.usconsulate.gov/n-
      2020080702/)

169   May 27, 2020 U.S. Embassy &
      Consulates in China statement by
      Secretary of State Michael R. Pompeo
      “PRC National People’s Congress
      Proposal on Hong Kong National Security
      Legislation” (https://china.usembassy-
      china.org.cn/prc-national-peoples-
      congress-proposal-on-hong-kong-
      national-security-legislation/)

170   November 20, 2019 Ministry of Foreign
      Affairs “Foreign Ministry Spokesperson
      Geng Shuang’s Remarks on US Senate
      Passing Hong Kong Human Rights and
      Democracy Act”
      (https://www.fmprc.gov.cn/mfa_eng/xwf
      w_665399/s2510_665401/2535_665405/t
      1716773.shtml)



                                                            2
                                         3:20-cv-03233-SEM-TSH # 109             Page 3 of 3

                                            SUPPLEMENTAL EXHIBIT LIST (RESPONDENT)

        Case Name: Chung Chui Wan v. Michel Dale Debolt                                  Case No.: 3:20-cv-03233-SEM-TSH


171
      Hong Kong Autonomy Act Update



Michel reserves the right to designate as exhibits any and all exhibits listed by Wan.
Michel reserves the right to supplement his list with pleadings, orders, discovery documents or transcripts in this matter.
Michel reserves the right to supplement his list with demonstrative and/or summary exhibits.
Michel reserves the right to supplement his list for purposes of impeachment, rebuttal, and/or foundational purposes, and as may be necessary
as a result of testimony adducted, or exhibits used, by Wan.
Michel reserves the right to supplement his list with any and all documents produced in discovery, and all deposition exhibits, or documents
relied upon by any expert witness.
Michel reserves the right to supplement his list with updated discovery documents that have not been previously produced by Wan.




                                                                   3
